Citation Nr: 9930147	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to July 22, 1996, 
for compensation for a back disability under 38 U.S.C.A. 
§ 1151.

2.  Entitlement to an effective date prior to February 1, 
1997, for entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	James Byrnes, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which granted compensation for a back disability 
under 38 U.S.C.A. § 1151, evaluated as 60 percent disabling 
from July 22, 1996.  The veteran disputes the effective date 
assigned.  In addition, the veteran is appealing an April 
1998 rating decision of the RO in which entitlement to 
individual unemployability was granted, effective from 
September 2, 1997.  In a rating decision of August 1998, the 
RO granted an earlier effective date of February 1, 1997, for 
entitlement to individual unemployability benefits.  The 
veteran disputes the effective date assigned.

In addition to a personal hearing before a Hearing Officer at 
the RO in October 1997, the veteran was provided a Travel 
Board hearing in Reno, Nevada, in July 1999 before the 
undersigned Board Member.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  The claim for compensation benefits for a back disability 
under 38 U.S.C.A. § 1151 was received by VA on July 22, 1996.

3.  The veteran's award of compensation for a back disability 
under 38 U.S.C.A. § 1151 was based upon a back injury 
incurred during VA vocational rehabilitation training in May 
1994.

4.  The date of receipt of the veteran's claim for a total 
rating based on individual unemployability is July 22, 1996.

5.  The back disability in combination with a service-
connected right shoulder disability precluded the veteran 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
industrial background from at least July 22, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 22, 
1996, for benefits under 38 U.S.C.A. § 1151 for back 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.400 (1999).

2.  The criteria for an effective date of July 22, 1996, for 
individual unemployability benefits have been met.  38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155(a), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disability

The effective date of an award of disability compensation 
under 38 U.S.C.A. § 1151 will be the date such injury or 
aggravation was suffered if an application therefor is 
received within one year of such date.  Otherwise, the 
effective date will be the date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.400.

The pertinent facts with respect to the veteran's claim for 
an earlier effective date for benefits under 38 U.S.C.A. 
§ 1151 for back disability are not in dispute.  The veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for back 
disability was received by the RO on July 22, 1996.  In a May 
1997 decision, a hearing officer at the RO granted benefits 
under 38 U.S.C.A. § 1151 for back disability based upon an 
injury sustained by the veteran in May 1994 while undergoing 
VA vocational rehabilitation training.

The veteran contends that the award should be effective from 
February 22, 1996, because that is when he submitted his 
claim to the service organization representing him at that 
time and it was the service organization which failed to 
promptly file his claim with VA.  The veteran essentially 
argues that VA bears some responsibility for the failure of 
the service organization to submit his claim in a timely 
manner since VA authorized the service organization to 
represent him and provides office space to the service 
organization.  

The Board notes that the record reflects and the veteran does 
not dispute that he in fact appointed the service 
organization in question to represent him.  The Board is 
aware of no legal authority for awarding an earlier effective 
date based upon the date of receipt of the claim by the 
service organization.  To the contrary, date of receipt means 
the date on which a claim, information or evidence was 
received in the Department of Veterans Affairs, except as to 
specific provisions for claims or evidence received in the 
State Department, the Social Security Administration or 
Department of Defense.  38 C.F.R. § 3.1 (1998).  Since the 
pertinent facts are not in dispute and the law is 
dispositive, the veteran's claim must be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6Vet. 
App. 426 (1994).

II.  Total Rating

Although the veteran did not submit a formal claim for a 
total rating based on unemployability with his claim for 
benefits under 38 U.S.C.A. § 1151, the issue of whether the 
veteran was entitled to a total rating did not become 
relevant until after the veteran was awarded benefits for the 
back disability he believed to be responsible for his 
unemployability.  See In re Fee Agreement of Mason, No. 96-
1663 (U.S. Vet. App. Oct. 6, 1999).  Moreover, with his claim 
for benefits under 38 U.S.C.A. § 1151, the veteran did submit 
a statement from a VA physician regarding the veteran's 
inability to work.  The submission of this statement 
evidences the veteran's intention to apply for 
unemployability benefits.  In addition, while pursuing his 
claim for benefits under 38 U.S.C.A. § 1151, the veteran 
submitted statements alleging that he was unable to work due 
to his back disability.  Therefore, the Board concludes that 
the veteran's claim for benefits under 38 U.S.C.A. § 1151 
included a claim for a total rating based on unemployability.  
The Board is also satisfied that the veteran was unemployable 
due to the back disability and a service-connected right 
shoulder when the claim was filed.  Therefore, an earlier 
effective date of July 22, 1996, is in order for the total 
rating based on individual unemployability.    


ORDER

Entitlement to an effective date earlier than July 22, 1996, 
for benefits under 38 U.S.C.A. § 1151 for back disability is 
denied. 

Entitlement to an earlier effective date of July 22, 1996, 
for a total rating based on individual unemployability is 
granted, subject to the regulations controlling the payment 
of monetary awards.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

